Citation Nr: 1115724	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a claimed headache disorder.

2.  Entitlement to service connection for dental disability for compensation for all teeth.  

3.  Entitlement to service connection for outpatient treatment purposes for all teeth other than 5, 6, 7, 8, 9, 24 and 25.

4.  Entitlement to service connection for outpatient treatment purpose for teeth 5, 6, 7, 8, 9, 24 and 25.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO.

In October 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

In February 2010, the Board remanded the case to the RO for additional development of the record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues decided herein has been accomplished.

2.  The Veteran is not shown to have manifested complaints or findings of a chronic headache disorder in service or for many years thereafter.

3.  The currently demonstrated tension headaches is not shown to be due an injury or other event or incident of the Veteran's period of active service.  

4.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to headaches since his period of active service.  

5.  The Veteran is not shown to have lost any teeth due to the loss of substance of the body of the maxilla or mandible as the result of trauma or osteomyelitis.  

6.  The Veteran is shown to have filed an untimely claim for dental treatment for teeth other than numbers 5, 6, 7, 8, 9, 24 and 25 in January 2008.  

7.  The Veteran is shown to have received one-time corrective VA dental care based of a Class II(a) eligibility for his teeth numbered 5, 6, 7, 8, 9, 24, and 25.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a headache disability due to disease or injury that was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for the grant of service connection for compensation purposes based on the current absence or loss of all the Veteran's teeth have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2010).

3.  The criteria for the grant of service connection for outpatient treatment purposes for teeth other than numbers 5, 6, 7, 8, 9, 24 and 25 have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).

4.  The claim for additional outpatient treatment for the noncompensable service-connected teeth numbered 5, 6, 7, 8, 9, 24 and 25 is dismissed by operation of law.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letters in February and April of 2008.  The letters provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letters mailed in February and April of 2008.  Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's service treatment records (STRs), and VA and private treatment records.  In addition, VA examinations were provided in September 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  

In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  

As such, the Board finds that, consistent with Bryant, VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Veteran has reported that he is receiving benefits from the Social Security Administration (SSA).  These records have also been obtained and associated with the claims file.   In February 2010, the Board remanded the Veteran's claims for additional development, including VA examinations.   


II.  Entitlement to service connection for a headache disability 

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


B.  Analysis

The Veteran claims that is current headache disability is due to service.  Specifically, he claims that his headaches began following a head injury in service.  

The Veteran's induction examination showed a normal neurologic examination.  In the Report of Medical History completed at the time of induction, the Veteran reported that he did not have frequent or severe headaches.  

The service treatment records showed that the Veteran sustained trauma to the occipital skull and nose.  His upper lip was lacerated, and there was marked edema following his head injury.  

A medical history questionnaire for the purposes of receiving dental treatment dated in August 1967 noted that the Veteran had not been treated for severe or frequent headaches.  

The separation examination showed a normal neurologic examination.  Also, the Veteran specifically denied having or having had frequent or severe headaches on his Report of Medical History completed at the time of discharge in August 1967.

Following service, the Veteran reported treating his headaches with Fioricet beginning in August 2003.  An October 2003 VA treatment record notes complaints of headaches.  The treatment records show a diagnosis for chronic headaches in February 2004.  

The evidence of record does not support the claim for service connection for a headache disorder.  

The Veteran has one of the elements required to substantiate a claim of service connection, namely a current headache diagnosis.  In this case, the September 2010 VA examiner diagnosed the Veteran with tension headaches with a rebound component.  

Irrespective of the foregoing, the claims folder is lacking with respect to the remaining element needed to establish service connection - evidence linking the currently diagnosed tension headaches to his document in-service injury or some other event of his service.   

As noted, the evidence shows that the Veteran suffered a head injury during service.  The fact that the Veteran sustained a head injury during service is not in dispute.

The question before the Board is whether this injury in service caused his current headache disorder.  

The Veteran claims that his headaches began following this injury and have continued since that time.  However, the Board does not find these lay statement to be credible.  

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, the fact that the Veteran made no complaints related to his headaches at the time of his separation from service in his Report of Medical History coupled with the fact that his neurological system was noted to have been normal at separation, is inconsistent with his current assertion that he had continuity of symptomatology following the injury in service.  See August 1967 reports of medical examination and history.  

Additionally, it was not until January 2008 that the Veteran reported having continuous symptomatology since service.  Although VA treatment records document that the Veteran had a head injury in service, the Veteran did not state that the onset of the headaches began at that time.  

Hence, the Board finds that the Veteran is found not to be credible for the purpose that he now reports having had headaches since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

The Board also notes that there is no persuasive evidence of record establishing that the claimed headache disorder was causally related to an injury of other incident of the Veteran's period of active service.  

Significantly, after reviewing the claims file and examining the Veteran, the September 2009 VA examiner opined that the Veteran's tension headaches were less likely as not caused by or a result of his time in service.  

The VA examiner explained that the service treatment records were silent for complaints or findings of headaches and that the other treatment records did not show the onset of headaches until the early 2000's.  The examiner found that there was no chronicity demonstrated from the time of discharge from the military until presentation with complaints of headaches.  

Thus, on this record, the examiner is found to have presented a detailed rationale in support of this opinion after considering the Veteran's lay assertions that he had continuing headaches since the in-service injury.  For this reason, the VA examiner's opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In the absence of any persuasive evidence that the Veteran's current headache disability is causally linked to the documented injury or another event during active service, service connection is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


III.  Dental Disabilities

A.  Entitlement to service connection for dental disability for compensation for all teeth.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  

Compensation is available for lost teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.  

The Veteran asserts that all of his teeth fell out within three to five years after service.  He relates this loss to the trauma to his mouth during service.  The service treatment record show that the Veteran suffer trauma to the occipital skull and nose and that his upper lip was lacerated.  .  Several of the Veteran's teeth were knocked out or injured due to the trauma.  

An April 1968 RO decision granted service connection for teeth numbered 5, 6, 7, 8, 9, 24 and 25 for treatment purposes only (Class II(a)) and not for compensation, as no diagnostic code was assigned for these teeth.   

However, the Board notes that his initial service dental examination conducted in October 1965 showed that teeth numbered 1, 10, 16, 17, 30 or 32 were already missing.  As these teeth were missing prior to the Veteran's service, service connection cannot be awarded for these teeth.  38 C.F.R. § 3.381(d).

An April 1968 dental examination showed that dental work had been completed on the teeth numbered 5, 6, 7, 8, 9, 24 and 25.  The dentist also noted that the Veteran had gingivitis.  

In September 2010, the Veteran underwent a VA dental examination.  At the time of the examination, the Veteran was noted to have no teeth.  The examiner specifically reported that there was no tooth loss due to loss of substance of the body of maxilla or mandible.   The examiner also found no evidence of osteomyelitis.   

After completing a review of the relevant history and undertaking an examination of the Veteran, the VA examiner opined that there was no tooth loss due to loss of substance of the body of maxilla or mandible.  As loss of substance of the body of maxilla or mandible is required for compensation to be warranted for loss of teeth, the claim must be denied.  See 38 C.F.R. § 4.150 (2010).  

Furthermore, the examiner provided an opinion that it was not at least as likely as not that teeth other then service-connected teeth were lost as a result of trauma to face during service.  Instead, the examiner opined that it is more likely than not that his other teeth were lost as a result of periodontal disease.  

Therefore, on this record, service connection is not warranted for any of the Veteran's teeth for compensation purposes.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


B.  Entitlement to service connection for dental disability for treatment purposes for all teeth other than numbers 5, 6, 7, 8, 9, 24 and 25.

The Veteran is also seeking service connection for the purpose of entitlement to VA outpatient dental treatment.  Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the Veteran is not shown to be service connected for a compensable dental disorder for any tooth or to have sustained trauma to his teeth other than numbers 5, 6, 7, 8, 9, 24 and 25 during service.  

The Veteran does not have a service-connected disability that is aggravated by a dental disorder or have a rating of 100 percent, to include any based total compensation rating based on individual unemployability.  

In addition, the Veteran applied for dental treatment in January 1968 and received dental treatment at that time for the teeth numbered 5, 6, 7, 8, 9, 24 and 25.  The RO did not adjudicate a dental disability again until his current claim was filed in January 2008.  

The service records show that the Veteran was not a POW and or wounded in combat.  He also was not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his dental problems was not medically necessary for a medical condition currently under treatment by VA.  

For these reasons, the Board finds that the Veteran does not qualify for Class I, II(a), (b), (c), IIR, III, IV, V, or VI eligibility.

Regarding Class II eligibility, the following principles apply to dental conditions noted at entry and treated during service. (1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such tooth was filled will be service connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  38 C.F.R. § 3.381(d).

In the instant case, the service treatment records show that teeth numbered 1, 10, 16, 17, 30 and 32 were missing before service.  As such, service connection for the purpose of establishing eligibility for dental treatment is not warranted for these teeth.  38 C.F.R. § 3.381(d).

The teeth numbered 5, 6, 7, 8, 9, 24 and 25 received treatment during and shortly after service and these teeth are already service connected for treatment purposes.  

Here, the Veteran reports that his remaining teeth fell out shortly after service, but has not presented any competent evidence to support his lay assertions that any these other teeth were lost due the already service-connected teeth. 

Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 180 days. (B) Application for treatment was made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination was completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  38 C.F.R. § 17.161(2)(i).  

In this case, the Veteran separated from military service in September 1967.  Shortly thereafter, the Veteran filed a claim of service connection for his teeth.  Accordingly, the teeth numbered 5, 6, 7, 8, 9, 24 and 25 were service connected for treatment purposes and received appropriate treatment for these teeth.  

No other dental claim was presented to the RO by the Veteran's until January 2008.  As he did not apply for dental treatment within one year after separation for the remaining teeth, the Veteran cannot qualify for Class II eligibility for those teeth.  The Veteran does not fall into any eligibility class under 38 C.F.R. § 17.161.

For these reasons, the Board finds that the Veteran is not eligible for other VA dental treatment under 38 C.F.R. § 17.161 for teeth other than numbers 5, 6, 7, 8, 9, 24, and 25, as the Veteran has failed to present a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


C.  Entitlement to service connection for the purpose of VA dental treatment for teeth numbered 5, 6, 7, 8, 9, 24 and 25.

The claims file shows that service connection has been granted for teeth numbered 5, 6, 7, 8, 9, 24 and 25 for treatment purposes.  In the April 1968 RO decision, the VA granted service connection pursuant to 38 U.S.C. § 310 for the teeth numbered 5, 6, 7, 8, 9, 24 and 25.  In the remarks section, the rating specialist added that there was "no POW combat, service trauma."

As service connection has been granted for treatment purposes, the Veteran was eligible for treatment for those teeth.  38 C.F.R. § 17.161(c) states that Veteran having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for one-time correction of such service-connected noncompensable condition or disability (Class II(a)).  Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provision set forth in this section.  38 C.F.R. § 17.161.

To the extent that the Veteran has already been afforded to requisite dental treatment, a claim for added VA dental treatment for teeth numbered 5, 6, 7, 8, 9, 24 and 25 is dismissed under the law.  


ORDER

Service connection for a headache disorder is denied.

Service connection for the loss of teeth for compensation purposes is denied.

Service connection for the loss of teeth other than numbers 5, 6, 7, 8, 9, 24 and 25 for outpatient treatment purposes is denied.  

The claim for outpatient treatment for the service-connected noncompensable teeth numbered 5, 6, 7, 8, 9, 24 and 25 is dismissed by law.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


